department of the treasury internal_revenue_service te_ge eo examinations mc dal commerce st dallas tx date date tax_exempt_and_government_entities_division number release date legend org - organization name xx date address - address org address form number tax_year ended taxpayer_identification_number person to contact employee identification_number contact telephone number phone fax in reply refer to te_ge review staff last date for filing a petition with the tax_court march 20xx dear a final adverse determination_letter as to your exempt status under sec_501 of the this is internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons for not operate exclusively charitable purposes as noted in section org doe sec_1_501_c_3_-1 of the regulations this section provides an organization will be tegarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 org failed to meet the operational_test described in sec_1_501_c_3_-1 org failed to keep records specifically its items of gross_income receipts and disbursements to show it is entitled to be recognized as exempt from federal_income_tax under internal_revenue_code sec_501 based upon these reasons we are retroactively revoking your sec_501 tax exempt status effective for all years beginning on or after january 20xx contributions to your organization ate no longer deductible under sec_170 of the internal_revenue_code file federal_income_tax returns on form_1120 u s_corporation income_tax you are required to return for the years ended december 20xx and for all years thereafter with the appropriate service_center immediately and by the due_date of form_1120 for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you should first you also have the right to contact the office_of_the_taxpayer_advocate contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations attachment form 886-a publication internal_revenue_service department of the treasury internal_revenue_service te_ge exemption organizations examination commerce street mc dal dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 c of the internal_revenue_code the code we enclose our report of examination explaining why we are proposing this action if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the intemal revenue service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest for your protest to be valid it needs to contain certain specific information which generally includes a statement of the facts the applicable law and arguments in support of your position for the specific information needed for a valid protest please refer to page of the enclosed publication the examination process and page of the enclosed publication how to appeal an irs decision on tax-exempt status if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above as well as for subsequent years you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely aaa m uaweung nanette m downing director eo examinations enclosures publication publication report of examination schedule number or exhibit form 886-a explanations of items name of taxpayer rev date org tax identification_number year period ended 20xx12 ein legend org - organization name island secretary - secretary - through companies motto -- motto ein -- ein xx - date state - state island - country -- country poa -- poa ra-1 through ra-5 - through ra treasurer - treasurer co-1 through co-14 issue whether org org qualifies for exemption under sec_501 of the internal_revenue_code facts form_1023 package the form_1023 package included the form_1023 application_for recognition of exemption articles of incorporation and two grant proposals the articles of incorporation of the foundation was stamped by commonwealth of the state state on march 20xx the articles of incorporation provided the purpose of the foundation is to carry out research in motto for the benefit of the state and its community including a finding budget b organization responsibilities c policy law d continuing education certification e training credentials there were two grant proposals in the form_1023 package one was sent to co-1 and another one was sent to co-2 e co-1 the proposal package included a cover letter and a four-page letter of intent the cover letter was dated february 20xx the cover letter stated that the proposed project title was applying strategies from mental health assertive community treatment teams and unifying task forces to reducing the use and harm of substance abuse in an indigenous community the amount request for this project was dollar_figure in the letter of intent it provided the description for the proposal project at the last sentence of the letter of intent it stated org is a tax-exempt_organization under c e co-2 the cover letter to co-2 dated february 20xx stated that the proposed project title was improving coordination of mental health services in a new closed state system without managed care the amount is requested for this project was dollar_figure in addition it provided that org had applied for non-profit status under sec_501 of the irs code the form_1023 was signed by ra-1 on may 20xx and post marked on may 20xx the determination_letter was issued on october 20xx granting exemption as a private non-operating foundation under sec_501 retroactively to march 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org year period ended 20xx12 tax identification_number ein explanations of items form_990 irs internal systems revealed that the foundation filed forms for the years 20xx 20xx 20xx and 20xx no returns were filed for the 20xx through 20xx tax years the form_990 filed by org for the year 20xx revealed the following purpose the primary purpose of the organization was stated on the forms as assistance to individuals and families with emotional problems income the form_990 filed by the organization showed contributions received as follows contributions 20xx ra-1 - noncash property donation ra-2 - noncash property donation membership dues total the schedule b of the form_990 also provided the description of noncash property given as follows description of noncash property given 20xx gold coins goid jewelry scuba mountaineering equipment total part il schedule m of the form_990 indicated that the organization sold noncash contributions through co-2 expenditures line part ix of form_990 provided that the organization had dollar_figuredollar_figure in grants and other assistance to individuals in the u s line 4a part ill of form_990 provided the description of the dollar_figuredollar_figure expenses org held sessions of service during 20xx it has served clients in both inside the office and in the community form 886-a catalog number 20810w page_2 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx12 part ill schedule of form_990 provided an explanation of dollar_figuredollar_figure expenditures dollar_figuredollar_figure of cash grants and dollar_figuredollar_figure of non-cash assistance to provide counseling and motto services to indigent individuals co-2 the co-2 account of the organization is registered under the name ra-1 in the store description it offer jewelry clothing scuba stated please add me to your list of favorite sellers and visit again equipment and items given to me for sale all of my co-2 income is donated to charity to supply medications and personal items for indigent individuals residing in the country ra-1 information_document_request idr idr the initial idr was mailed on june 20xx the responses to the idr came in multiple installments however were incomplete donation information was requested and not provided books and financial records also were requested but not provided except the bank statements from co-4 the copies of the foundation’s bank statements were received on september 20xx ra-1 the president of the foundation made hand written notes on the statements indicating that payments for the motto sessions performed the summary of the payment information is shown below date payment amt sessions dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the co-4 statements revealed that a total of dollar_figuredollar_figure was deposited to the foundation’s account of the dollar_figuredollar_figure deposited a total of dollar_figuredollar_figure was identified as deposits from co-2 co-2 there was no indication of the form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx12 source of the income for the other dollar_figuredollar_figure in deposits made to the account the deposit dates and deposit amounts of the dollar_figuredollar_figure are shown in the table below date deposit xx xx xx kx xx xx information regarding the sessions of service was requested in question the dates of the motto sessions performed by the foundation in 20xx were provided the summary of the 243' sessions is shown below month ra-1 ra-2 january february march april may june july august september october november december total question asked the form_990 for the year 20xx filed by your organization indicated that the organization received dollar_figuredollar_figure of noncash donations among the dollar_figuredollar_figure of noncash donations dollar_figuredollar_figure was donated by ra-1 and dollar_figuredollar_figure was donated by ra-2 did your organization receive the forms filed by ra-1 and ra-2 if yes please provide copies of the forms if not please explain how the fair market values of the donated goods were determined ' the total number of sessions provided on the chart provided by org should be form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a name of taxpayer org tax identification_number ein year period ended 20xx12 the response to question was the monies from co-5 derived exclusively from items that they donated for sale by org on co-2 through an co-2 account that has been vetted by co-2 as legitimately linked to a not-for-profit and whose revenues were deposited directly into the business checking account of org by co-2’s co-2 clearinghouse have copies of every co-2 listing and sale the value of the co-2 offerings was determined in each case as a fair_market_value based partial upon similar co-2 listings co-2 sale information was provided in the subsequent response to irs no form_8283 was provided the response did not say who made the fair market valuation question asked please provide a written_statement to explain the criteria used in determining who will be eligible to receive the service by your organization the response to question was mission statement of org is to provide timely individualized culturally-competent effective and community-based motto interventions to person in urgent need of same in the island usa and who can either not afford same or whose community status prevents them from seeking same from the public mental health clinic due to fear about lack of confidentiality or whose paranoia or other motto symptom prevents self-awareness sufficient to impel treatment including but not limited to medication assessment counseling referral and reports this does not answer the question about the specific criteria used for eligibility idr on october 20xx idr was issued to the foundation via certified mail the certified mail receipt indicated that the idr was received by the foundation on november 20xx receiving no response idr was reissued to the foundation on december 20xx with response due_date of january 20xx a certified letter sent by ra-1 was received on december 20xx the letter was dated december 20xx in the letter ra-1 stated i have just today received from you the packet regarding org dated october 20xx and the response to which was supposed to be back to you within days the only question of yours that understand and feel able to answer i sec_1 to which my reply is that based upon the advice that we got before initiating org we utilized the bank statements as a ledger and balance_sheet as far as the other questions am mailing the entire packet to the accountant who has handled all of the returns for both org and for ra-2 and me and has possession of the one year’s returns that were prepared by another cpa please feel free to dialogue with any staff of co-6 about these returns no form_2848 power_of_attorney and declaration of representative for org was received nor was a telephone number provided or call received from co-6 a letter dated february 20xx from ra-1 was received she stated in the letter i am still in state but my staff has informed me they they just received from you a letter asking for additional information about org for ty 20xx the org treasurer treasurer org vice president ra-2 org secretary secretary and account co-6 are working on providing to you the answers that you seek promptly and comprehensively however they do will not have complete access to my correspondence with you until return to country on march 20xx a letter dated may 20xx from ra-1 was received she stated in the letter after receiving on the initial letter from you indicating that the irs te exemption organizations was going to be examining the transactions of org in 20xx immediately notified - and sent your request packed to - my account co-6 who assured me that his office would handle the matter and keep me apprised most form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_5 schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein yoarperiod ended 20xx12 explanations of items recently ra-3 has informed me that his office has no records of org from 20xx - he has been the sole accountant for org since the inception of org - and that he had no data to provide to you then she responded to questions in idr the following are questions asked in idr and responses provided by ra-1 question 7a asked please provide the contemporaneous documents to demonstrate the sources of the dollar_figuredollar_figure deposits made to the organization’s co-3 account the response to question 7a was the sources of the dollar_figuredollar_figure given to org was money gifts for the value of the in-kind motto sessions provided by ra-2 and ra-1 to indigent patients in the commonwealth question 8a asked in the form_990 you indicated that the organization held sessions during the year 20xx if the organization held sessions in 20xx please explain why the organization paid a total of dollar_figuredollar_figure for sessions the response to question 8a was i believe that several of the sessions were held in 20xx under the aegis of org while several of those sessions were atypical - sometimes involving a meeting early in the day and then a follow up meeting later in the day - and so the number of sessions represents an accurate clinical summary while the number of sessions represents an accurate literal summary question 8c asked please provide a list to identify who was the recipient of each payment made by the organization in the year 20xx the response to question 8c was the payments made by org in 20xx were made to pharmacies and other local stores to provide free motto medication and personal supplies to the indigent patients seen by ra-1 and ra-2 question 8i asked did the organization prepare the forms w-2 or forms 1099-misc to report a total of dollar_figuredollar_figure payments made to ra-1 and ra-2 for their motto services if no please explain in writing why the organization did not prepare the forms w-2 or forms 1099-misc to report the income received by ra-1 and ra-2 the response to question 8i was there were no forms prepared by org to ra-2 or ra-1 for our services since ra-2 and ra-1 donated their services and received no compensation or remuneration for their services question 8j and 8k asked how much of the total of dollar_figuredollar_figure was ra-1 and ra-2 each received the responses to question 8j and 8k were ra-1 and ra-2 did not receive any of the dollar_figuredollar_figure and no income from org was reported on the returns of ra-1 and ra-2 no supporting documents such as bills receipts or invoices were provided by the foundation to explain the dollar_figuredollar_figure expenses fax ra-1 sent a fax with her handwritten note on july 20xx stated org was not issued a credit card ever and was only issued an atm card a few months ago so upon accountant advice we used the org business checking account to repay purchase of food medicine w non-org credit cards summoned information the foundation provided copies of bank statements from co-4 for the year 20xx other information such as bank_deposits cancelled checks and fund transfers information were asked but not provided form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org year period ended 20xx12 tax identification_number ein a summons was issued to co-4 for requesting the bank records of the foundation excluding the bank statements the bank statements and summoned information provided by co-4 are summarized below revenue direct deposit - co-2 deposit - ra-1 deposit - government of country - ra-1 deposit - government of country - ra-2 deposit - government of country - ra-1 deposit - government of country - ra-2 deposit - org deposit - ra-4 - org expenses checks issued to co-7 co-8 - for ra-1 ra-5 - co-9 state treasury org services funds transferred to funds transfer co-10elec ra-2 funds transfer co-11 epay - ra-1 funds transfer co-12 plus cc funds transfer co-13 - ra-1 funds transfer co-14 epay - ra-1 h a f a a f f f a f p f a a h f f h f a f a p f f f f h h a p a p the credit card written on the check was the fax dated july 20xx sent by ra-1 listed several credit cards that belonged to ra-1 ra-2 and org the credit card was not in the list however the list provided that the card belonged to org the fax dated july 20xx sent by ra-1 provided that the name on the co-12 plus cc was ra-1 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org year period ended 20xx12 tax identification_number ein explanations of items funds transfer co-15-da org dollar_figure other charges related_entity dollar_figure dollar_figuredollar_figure the schedule r of the 20xx form_990 of the foundation indicated that the foundation is related to org ra-1 is the member of org and the president of the foundation org is a for-profit entity us probation office’s website listed org services as one of the drug testing treatment providers line 1m part v schedule r of the 20xx form_990 also indicated that the foundation and org were sharing of facilities equipment mailing lists or other assets law internal_revenue_code irc sec_501 provides exemption from federal_income_tax to corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more purposes only if such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which accomplish one or more sec_1_501_c_3_-1 holds that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests internal revenue sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe internal revenue sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_ 886-a schedule number or exhibit explanations of items form rev date name of taxpayer org of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe tax identification_number ein year period ended 20xx12 sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law government’s position the organization has failed to meet the operational_test described in sec_1_501_c_3_-1 in order to claim tax-exempt status a corporation must keep records sufficient to show specifically its items of gross_income receipts and disbursements and show that it is entitled to the exemption as specified under internal_revenue_code sec_6001 and sec_1_6001-1 the purpose of org is to carry out research in motto for the benefit of the state and its community the research was never performed since the grants did not come through the form_990 indicated that the foundation provided services for patients with emotional problems during the year 20xx motto treatments were performed the bank statements provided by the foundation show that the foundation had the total expenses of dollar_figuredollar_figure in the year 20xx the total expenses of dollar_figuredollar_figure can be summarized in three areas e e e dollar_figure of motto sessions fees dollar_figuredollar_figure of medication expenses dollar_figureof bank service charge a question in the idr asked who the recipients of the dollar_figuredollar_figure were this was the amount of the motto sessions held but this could not be verified because of patient confidentiality the response indicated that the payments of dollar_figuredollar_figure were made to pharmacies and other local stores to provide free motto medication and personal supplies to the indigent patients seen by ra-1 and ra-2 form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_9 schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx12 the bank statements and summoned information provide the transaction descriptions of the payments mentioned above the transaction descriptions are summarized and shown below date check transaction description x xx x x x x x x x xx x xx x xx x xx x x o7 x xx o7 xx x x o7 xx x x x xx x x x xx co-7 org services funds transfer co-14 epay ra-1 funds transfer co-12 plus cc funds transfer co-14 epay ra-1 funds transfer co-11 epay - ra-1 funds transfer co-14 epay ra-1 funds transfer co-15-da org funds transfer co-14 epay - ra-1 funds transfer co-10elec ra-2 funds transfer co-12 plus cc funds transfer co-13 - ra-1 funds transfer co-12 plus cc funds transfer co-12 plus cc co-8 - for ra-1 payment amount dollar_figure f h f h f h f f f h f f f f f f f f f f f f dollar_figuredollar_figure a note written by ra-1 on the fax dated july 20xx indicated that the foundation had no credit card and the officers of the foundation used the funds in its checking account to repay purchase of food and medicine made by other credit cards the supporting documents for the expenses were requested in idr no supporting documents such as bills invoices or receipts were provided to prove any of the expenses were furthering its exempt_purpose the foundation could not provide supporting documents to show the dollar_figuredollar_figure of motto session fees and dollar_figuredollar_figure of medicine were for furthering its exempt_purpose the total of the motto session fees and medicine was dollar_figure which was of the total expenditures_for the year 20xx department of the treasury-internal revenue service form 886-a catalog number 20810w page publish no irs gov schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx12 the foundation could not provide adequate_records to determine the full nature of its operations under sec_6001 of internal_revenue_code to be recognized as exempt from federal_income_tax under internal_revenue_code sec_501 based on the information presented it has been determined that the foundation’s exemption under sec_501 should be revoked effective january 20xx taxpayer’s position the organization agreed to the revocation proposed by irs the effective date of the revocation is january 20xx the organization signed the form_6018 consent to proposed action - sec_7428 on september 20xx conclusion the foundation could not produce the original source documents for income or disbursements to meet the documentation requirement under internal_revenue_code sec_6001 and sec_1_6001-1 during the audit ra-1 stated that the funding for the foundation did not materialized therefore the foundation has not been able to function as was originally intended since motto care and medicine for indigents is a charitable purpose the activity is deemed to have been charitable although no records could be provided to demonstrate it since org has failed to provide records and failed to meet the record keeping requirements under sec_6001 to be recognized as exempt from federal_income_tax under sec_501 and has agreed to revocation accordingly the organization's exempt status is revoked effective january 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_11
